This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 36,105

 5 ISHMEL NORMAN,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Cristina T. Jaramillo, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   Defendant Ishmel Norman appeals from the district court’s affirmance of his

 2 convictions after a jury trial in the metropolitan court for aggravated driving while

 3 under the influence of intoxicating liquor (DWI) (third offense), and failure to obey

 4 a traffic signal. [DS 1; RP 49, 113, 121, 123] In this Court’s notice of proposed

 5 disposition, we proposed to adopt the district court’s memorandum opinion affirming

 6 the conviction. [CN 2] Defendant filed a memorandum in opposition, which we have

 7 duly considered. Remaining unpersuaded, we affirm Defendant’s conviction.

 8   {2}   Defendant raises no new arguments apart from those that he made in his

 9 docketing statement [DS 7-8] and in the statement of the issues he filed with the

10 district court in his on-record appeal [RP 91, 95-99, 116]. [See generally MIO] In this

11 Court’s notice of proposed disposition, we proposed to adopt the district court’s

12 thorough and well-reasoned memorandum opinion in response to Defendant’s

13 arguments. [CN 2; see also RP 113-20] Defendant has failed to raise any new

14 arguments or issues to convince us to reconsider our proposed adoption of the district

15 court’s memorandum opinion. As such, all of the arguments in Defendant’s

16 memorandum in opposition have been addressed by this Court in its notice of

17 proposed disposition and by the district court’s memorandum opinion this Court

18 proposed to adopt, and we refer Defendant to the responses therein. [See RP 113-20]


                                              2
1   {3}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, and for the reasons articulated in the memorandum opinion of the district

3 court, we affirm.

4   {4}   IT IS SO ORDERED.


5
6                                          M. MONICA ZAMORA, Judge

7 WE CONCUR:


8
9 J. MILES HANISEE, Judge


10
11 STEPHEN G. FRENCH, Judge




                                              3